Title: To Thomas Jefferson from Thomas Ringgold, 14 October 1808
From: Ringgold, Thomas
To: Jefferson, Thomas


                  
                     Dear Freind. 
                     Hagars Town october 14th 1808
                  
                  I have the Pleasure to Inform you & your Friend Mr Maddison that his Cause is going on Well in this District & that Simon Snyder Beat Ross in all most all the Districts of Penselvania I have & my Brother Samuel Betted that Simon Snyder Will outvote that Infamous Federal Villian Ross Five Thousand Votes which will Secure our Freind Mr Maddisons Election. Please to give my Best Respects to him & Send me up by the Next Mail a Golden Eagle Mounted upon a Black Cockade I intend being at the Citty after The Election for Electors 
                  I am Dear Sir your Tryed Republican Friend
                  
                     Thos Ringgold 
                     
                  
               